Citation Nr: 1550192	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-32 804	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for service-connected residuals of lumbosacral strain, presently rated as 40 percent disabling.

2. Entitlement to an initial compensable disability rating for mild patellar tendonitis of the left lower extremity, associated with residuals of lumbosacral strain.  

3. Entitlement to an initial compensable disability rating for mild patellar tendonitis of the right lower extremity, associated with residuals of lumbosacral strain.  

4. Entitlement to service connection for a right hip condition.

5. Entitlement to service connection for a left hip condition.

6. Entitlement to service connection for a right ankle condition.

7. Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied an increased disability rating for residuals of a lumbar strain, and service connection for a right hip condition; a July 2010 rating decision by the RO in Nashville which, among other things, granted service connection for bilateral patellar tendonitis of the knees and assigned a noncompensable rating for that disability; and from a May 2011 rating decision by the RO in Nashville which, among other things, denied service connection for a left hip condition, and left and right ankle conditions.  

In his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that he wished to have a hearing before a Veterans Law Judge at a local VA office.  However, in January 2015, he submitted a written statement withdrawing that request.  To date, he has not indicated a renewed desire for a hearing.  Accordingly, the Board finds that his hearing request was withdrawn.  38 C.F.R. § 20.702(e) (2014).

The Board notes that the Agency of Original Jurisdiction appears to have also certified the issue of service connection for bilateral pes planus to the Board.  Although the Veteran has sought service connection for that condition, he explicitly stated in his December 2011 VA Form 9 that he was not interested in pursuing an appeal of the denial of service connection for a foot condition.  Accordingly, the Board finds that it does not, in fact, have jurisdiction over that issue at this time.  38 C.F.R. § 20.200 (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In reference to the Veteran's increased rating claims for service connected residuals of a lumbar strain and bilateral patellar tendonitis, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, and additional examination is appropriate.  VAOPGCPREC11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In October 2015, the Veteran's representative submitted a brief in which it was argued that the Veteran suffers from flare ups in both his knees and his low back which were not acknowledged on previous VA examinations, and which present with additional functional loss today.  Given that the Veteran's most recent VA examination occurred in June 2011, well over four years ago, the Board finds that the Veteran should be afforded a new VA examination in connection with his increased rating claims that address the present severity of his condition.  

Concerning the Veteran's claims for bilateral hip and ankle disorders, once VA undertakes to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must ensure that it provides an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran was afforded a VA examination in October 2010, at which time, he was found to have normal hips and ankles.  However, he was given a diagnosis of neurogenic claudication.  Neurogenic claudication is defined as "limping or lameness . . . accompanied by pain and paresthesias in the back, buttocks, and lower limbs, relieved by stooping or sitting." Dorland's Illustrated Medical Dictionary, 369 (32nd Ed., 2012).  The examiner then stated that the Veteran had severe degenerative disease of the spine with a chance fracture non-union and objective evidence of weakness in the left L5 distribution.  He also opined that the Veteran's history and examination were consistent with neurogenic claudication and that his pain was secondary to neurogenic sequela, which were caused by or a result of his "multiple lumbar pathologies." 

An April 2010 VA examination also showed normal x-rays of the left hip and bilateral ankles and diagnosed neurogenic claudication "secondary to severe degenerative disease of the lumbar spine," although which degenerative disease that refers to was not specified.

The Board does recognize that in June 2011, a VA examiner opined that the Veteran's present degenerative arthritis of the lumbar spine is less likely related to an in-service injury.  However, this opinion only addressed degenerative arthritis, not the multiple other lumbar pathologies the Veteran has been diagnosed with, nor did this opinion address his neurogenic claudication in any way.  

Here, the Board notes that, with respect to the spine, the Veteran is only service connected for residuals of a lumbar strain.  To date, he has not been afforded a VA examination which addresses whether his neurogenic claudication may be etiologically linked to his service-connected low back strain.  Accordingly, because there is not sufficient evidence for the Board to consider in weighing whether the Veteran's present neurological symptoms are related to his service-connected disability, the Board must remand the issue for a new VA examination that addresses that concern. 

Finally, the Board also notes that the Veteran has received ongoing care for his back and knee conditions from VA.  However, the most recent VA treatment records available are from 2011.  Accordingly, on remand, the AOJ should take steps to update the Veteran's claims file with his complete treatment records.  38 U.S.C.A. § 5103A(c)(2) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (VA is held to be in "constructive possession" of VA generated records, and must secure and associate all such records with the claims file).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any and all VA treatment records pertaining to the Veteran's low back and knee conditions through the present date.

2. Schedule the Veteran for a new VA examination with an appropriate specialist to assess the present state of the Veteran's service-connected residuals of a lumbar strain.  A complete copy of the claims file, including a copy of this remand, should be made available for review prior to the examination.  

The examiner should conduct a thorough examination of the Veteran's lumbar spine, including any testing deemed necessary, and provide the status of the residuals of his lumbar strain, to include any findings of ankylosis, and range of motion.  The examiner should also set forth the extent of any functional loss present for the lumbar spine due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment during flare-ups should be described, to the extent possible, in terms of the degree of additional loss of range of motion.  If the requested information cannot be provided without resorting to speculation, the examiner should so state and explain why it is not possible to provide such findings.  

The examiner should also identify any objective neurological symptoms, including the Veteran's diagnosed neurogenic claudication, and state whether those symptoms are at least as likely as not attributable to his service-connected residuals of a lumbar strain, as opposed to any non-service connected low back pathologies.  Specifically, the examiner should state whether the underlying cause of his neurological symptoms may be distinguished from his non-service-connected conditions.  If the underlying cause cannot be distinguished, the examiner should so state and also describe what additional evidence may be needed to make such a finding.

A complete rationale is requested for the above opinion and should cite to evidence of record, known medial principles, and medical treatise evidence.  

3. Schedule the Veteran for a new VA examination with an appropriate specialist to assess the present state of the Veteran's service-connected tendonitis of the knees.  A complete copy of the Veteran's claims file, including a copy of this remand, should be made available for review prior to the examination.  

The examiner should conduct a thorough examination of the Veteran's knees, including any testing deemed necessary, and provide the present status of the Veteran's knee condition, to include range of motion (both flexion and extension), any impairment of the tibia and fibula, dislocation of cartilage, recurrent subluxation or lateral instability, or ankylosis.  The examiner should also set forth the extent of any functional loss present in the knees due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment during flare-ups should be described, to the extent possible, in terms of the degree of additional loss of range of motion.  If the requested information cannot be provided without resorting to speculation, the examiner should so state and explain why it is not possible to provide such findings.  

4. Thereafter, the RO should readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

		

					(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






